DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-7, 10-13, 17, 19, 20, 28-30, and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 12-2-2020.  It is recommended that the withdrawn claims be reviewed in light of the objections and rejections below.  For example, claim 30’s detection mechanism may have many of the same issues as the release mechanism and the reminder unit.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The line eyelet, of claim 1;
The release mechanism, of claim 1;
The reminder unit, of claim 1;
The structure allowing for the reminder unit to remind the user, of claim 1;
It is recommended that any structures in the withdrawn claims that are not shown be addressed as well (i.e. detection mechanism).
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
In this case, the abstract is over the 150-word limit.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 9, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With regards to claim 1, the release mechanism is unclear.  The release mechanism is not shown in the Figures and the specification does not appear to provide any insight on the structure that makes up the release mechanism or how this structure is able to perform a releasing of the trimmer line.  What happens that allows for the line 
In claim 1, the phrase “a reminder unit configured to send a reminder signal…to remind a user” is unclear in light of the specification.  It is unclear what structures make up the reminder unit and how these structures are different from the calculation unit.  The reminder unit’s ability to “remind a user” is confusing because there is support for the reminder unit having a display (page 8 line 16) but there is also support for the calculation unit having the display page 19 line 20.  Figures 3 and 4 clearly show display as being within box 50 which is the calculation unit.  Without any other explanation, the display is part of the calculation unit.   The Figures do not show the reminder unit.  If the calculation unit has the display (as it is clearly shown), what structure allows for the reminder unit to remind the user?
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8, 9, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the housing, line storage device, trimmer, head, and the motor limitations are all unclear.  As written, none of the line storage device, trimmer, head, and the motor have a relationship with the housing which is not supported.  There 
With regards to claim 1, the phrase “configured to accommodate trimmer line” is unclear.  As written, the line is not positively claimed in that the device only has to be configured to accommodate the line.  This creates issues with the preamble and upcoming functions of claim 1.  The release mechanism, calculation unit, and reminder unit have functions that require the line.  If the line is not comprised by the device, what structure allows the device to perform a trimming function as disclosed in the preamble?   If the line is not comprised by the device, how are the release mechanism, calculation unit, and reminder unit able to perform their functions if the device does not have a trimmer line?  The trimmer line needs to be positively claimed since most of the positively claimed functions rely on the line.
With regards to claim 1, the release mechanism is unclear in that it is unclear what structure represents the mechanism and where is it located in the trimmer.  The release mechanism is not shown in the Figures and the specification does not appear to provide any insight on the structure that makes up the release mechanism or how this structure is able to perform a releasing of the trimmer line.  What happens that allows for the line to be considered released?  What structure allows for the release mechanism, by itself, to perform an increasing of the line length?

With regards to claim 8, the phrase “may calculate” is unclear.  Does the calculator calculate or not? 
Claim 9 is replete with antecedent basis issues.  When a limitation is first introduced it should be preceded by an “a” or “an” and not a “the”.  It is recommended that all claims be reviewed for similar issues.       
Claims
It is to be noted that claims 1, 8, 9, and 31 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
17 February 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724